               Case 19-12972-btb              Doc 49     Entered 10/04/19 15:57:46             Page 1 of 3



 1       RICK A. YARNALL
         CHAPTER 13 BANKRUPTCY TRUSTEE                                                        E-FILED
 2       701 Bridger Ave
         Suite 820
         Las Vegas, NV 89101
 3       (702) 853-4500

 4
                                          UNITED STATES BANKRUPTCY COURT
 5                                               DISTRICT OF NEVADA


 6       IN RE:                                                            CASE NO: BKS-19-12972-BTB
         PAULINE YOUNG
 7                                                                         CHAPTER 13
                                                                           Hearing Date: 10/31/2019
                                                                           Hearing Time: 1:30 PM
 8       THOMAS E CROWE PROFESSIONAL LAW CORPORATION
         Attorney for the Debtor
 9
                      SUPPLEMENTAL TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
10

11       Chapter 13 Bankruptcy Trustee, RICK A YARNALL, TRUSTEE, hereby objects to confirmation of the Chapter 13

     Plan. The Debtor filed for Chapter 13 relief on 5/10/2019. The 341(a) Meeting of Creditors held on 8/13/2019 at 11:00
12
     a.m. was continued. The Trustee objects to confirmation of the plan for the following reason:
13
         In order to complete his investigation into the Debtor's financial affairs, Trustee requires the following
14
     documentation:
15
     ●   Verification of all sources of income received each month through confirmation of the plan;
16
     ●   Paystubs: /verification of all sources of income & P&Ls: Nov thru April
17
     ●   Bank Statements: Weststar CU #2866 Nov-Dec; California Bank & Trust #1726 Nov-Feb 6; WF #2686 Dec 29-Jan 28 ;
18
     WF #2964 Dec 21-Jan 22; WF #5992 Nov-May 10
19
     ●   Copy of Rental Agreement

20           Trustee asks that this Court allow him to supplement this opposition after all required documents have been

21 provided to the Trustee.

22           Trustee requests that the following amendments are made:

     ●   Schedule I: include rental income;
23

24        Trustee objects to the following exemptions claimed on Schedule C:



                                                                                                                 Page 1 of 3
                  Case 19-12972-btb          Doc 49       Entered 10/04/19 15:57:46               Page 2 of 3



 1 ●     Other: Real Property Hinnen Ave, Hacienda Heights, CA exempted under NRS 21.090 (1)(l) as exemption claimed is

 2 improper

 3            Trustee objects to the following lines on the Debtor’s Form B22C1:


 4 ●     Other - include rental income

          These objections increase the Debtor’s disposable income. Debtor’s plan does not provide for all of Debtor’s
 5
     disposable income, therefore Trustee requests that confirmation of the plan be denied .
 6
              Trustee further opposes confirmation for the following reasons:
 7
     ●   Debtor(s) are ineligible to receive a discharge. Debtor (s) received a previous discharge within the time frames set out
 8
     in § 1329(f). Trustee requests that Section 1.01 of the plan be amended to reflect that the debtor is not eligible for a
 9
     discharge. Trustee further requests that the confirmation order make a determination of Debtor (s) ineligibility for a
10
     discharge;
11
     ●   Plan is not feasible;
12
     ●   Other: Section 2.5: plan payments must commence no later than 30 days from petition filing .
13
     ●   Other: Section 4.5: provide for post-petition payments for June thru August , 2019
14
     ●   Other: clarify treatment of home.
15

16

17

18

19

20

21

22

23

24



                                                                                                                      Page 2 of 3
               Case 19-12972-btb             Doc 49        Entered 10/04/19 15:57:46                 Page 3 of 3



 1 Trustee reserves the right to make further objections to confirmation and requests for documentation until the above

 2 mentioned documents have been received, amendments have been made, and the plan is ultimately confirmed or
     dismissed. In the event that the Debtor (s) fail to timely resolve Trustee’s objection to confirmation, Trustee requests that
 3
     confirmation be denied.
 4

 5
     Therefore, the Trustee objects to confirmation for the foregoing reasons and recommends that confirmation be denied and
 6
     that this case be dismissed.
 7 DATED this 4th day of October, 2019.

 8

 9                                                                             /s/ Rick A. Yarnall

10                                                                              RICK A. YARNALL

                                                                               Chapter 13 Bankruptcy Trustee
11
                                                                               701 Bridger Ave, Suite 820
12
                                                                               Las Vegas, Nevada 89101
13

14
                                                    CERTIFICATE OF SERVICE
15
         I hereby certify that I am an employee of RICK A. YARNALL, Chapter 13 Bankruptcy Trustee; that I am over the age

16       of 18 years; and that on the 4th day of October , 2019, I provided a copy of the Trustee's Opposition to Confirmation

17       of Plan Combined With a Certificate of Service to each of the following by:

18       [ x ] a.   ECF System:
                    THOMAS E. CROWE tcrowe@thomascrowelaw.com, tcrowe@lvcoxmail.com; appstcl@yahoo.com
                    •RAYMOND A. JEREZA ecfnvb@aldridgepite.com, RJereza@ecf.courtdrive.com
19
         [ x ] b.   United States mail, postage fully prepaid:
20

21

22                  PAULINE YOUNG
                    3859 SOUTH VALLEY VIEW BLVD., #2-176
23                  LAS VEGAS, NV 89103
                                                   /s/ Cindy Coons
                                                   Cindy Coons, an Employee of
24                                                 RICK A. YARNALL
                                                   Chapter 13 Bankruptcy Trustee

                                                                                                                       Page 3 of 3
